Exhibit 10.4
Amended and Restated Continental Distribution and Licensing Agreement

     
By:
  Craft Brewers Alliance, Inc., a Washington corporation (as successor in
interest by merger to Widmer Brothers Brewing Company, “CBAI”)
929 N. Russell
Portland, Oregon 97227


and:
  Kona Brewery LLC, a Hawaii limited liability company (“Kona”)
75-5629 Kuakini Highway
Kailua Kona, Hawaii 96740


Effective Date:
  March 27, 2009 (“Effective Date”)

     This Amended and Restated Continental Distribution and Licensing Agreement
(“Agreement”) amends and restates the Continental Distribution and Licensing
Agreement, dated November 15, 2003, between Widmer Brothers Brewing Company and
Kona Brewery LLC.
BACKGROUND

A.   The Products are manufactured: (i) by Kona directly; (ii) by Kona
indirectly through contract brewing arrangements; or (iii) by brewers other than
Kona through license brewing arrangements.   B.   CBAI is a TTB-licensed
wholesaler of malt beverages.   C.   Kona and CBAI desire for CBAI to market and
distribute, directly or indirectly through any affiliate, the Products in the
Territory pursuant to the ABI Distributor Agreement.

AGREEMENT
     Kona and CBAI agree as follows:
     1. Definitions.
          1.1 “ABI” means Anheuser-Busch, Incorporated.
          1.2 “ABI Distributor Agreement” means one or more distributor
agreements between CBAI and ABI.”
          1.3 “Kona Merchandise” means, to the extent related to the Products,
all point of sale and similar marketing materials and all non-beverage products
that are now or hereafter manufactured or sold by Kona or CBAI.
          1.4 “Kona Intellectual Property” means the trademarks (including,
without limitation, those trademarks set forth on Exhibit A), logos, trade
dress, copyrights, distinctive promotional slogans, distinctive color
combinations, product shapes, and distinctive features in

 



--------------------------------------------------------------------------------



 



the Products, or other intellectual property related to the Products, including,
without limitation, any derivative works related to any existing Kona
Intellectual Property and any intellectual property related to any New Products.
          1.5 “PCEs” or “Product Case Equivalents” means the number of barrels
of Product multiplied by 13.78.
          1.6 “Products” means all Kona malt beverage products manufactured for
sale in the Territory as of the Effective Date and all New Products manufactured
for sale in the Territory that are added in accordance with the “Expansion of
Products” section, below, but does not include any malt beverage products the
manufacturing and marketing of which Kona discontinues or the distribution of
which is terminated pursuant to this Agreement. As of the Effective Date, the
Products include, without limitation, the products identified in Schedule 1.6.
          1.7 “Territory” means the United States of America, the District of
Columbia and all states, territories and possessions of the United States of
America; provided, however, that the Territory does not include the state of
Hawaii.
     2. Kona Intellectual Property.
          2.1 Grant of Licenses. Kona grants to CBAI: (a) an exclusive license,
with the right to sublicense, to use Kona Intellectual Property on and in
connection with the marketing and distribution of Products in the Territory; and
(b) a non-exclusive license, with the right to sublicense, to use Kona
Intellectual Property on and in connection with the manufacturing, marketing,
and sale of Kona Merchandise in the Territory.
          2.2 Representative Samples. CBAI will, and CBAI will cause all
sublicensees of CBAI to, submit to Kona for approval representative samples of
any use of Kona Intellectual Property or Kona Merchandise not previously
approved by Kona. Kona’s approval is required before any Kona Merchandise is
used or distributed. Kona will use good faith efforts to respond to any request
for approval within 14 days of receipt of the samples.
          2.3 Notice of Infringements. CBAI will promptly notify Kona of any and
all infringements of Kona Intellectual Property pertaining to the Products or
Kona Merchandise that may come to CBAI’s attention and shall exercise its
commercially reasonable efforts to assist Kona in taking such action against
said infringements as Kona, in its reasonable discretion, may decide.
          2.4 Use of Kona Intellectual Property. CBAI acknowledges that its use
of Kona Intellectual Property will not create any right, title, or interest in
or to Kona Intellectual Property in CBAI. CBAI may, however, sublicense to
others the right to use Kona Intellectual Property for the purpose of fulfilling
CBAI’s obligations under this Agreement. CBAI will not apply at any time
anywhere in the world for any trademark or other intellectual property
protection in its name for any products or merchandise utilizing the Kona
Intellectual Property, now existing or hereafter obtained.
          2.5 Usage and Quality Control. CBAI will use Kona Intellectual
Property only in connection with Products and Kona Merchandise and only in a
manner consistent with accepted commercial practices in the channels of trade
for the permitted uses. CBAI will not use Kona Intellectual Property in a manner
that is misleading, that disparages Kona or its products, that

 



--------------------------------------------------------------------------------



 



may be harmful to Kona’s reputation, or that may materially reduce the value of
any Kona Intellectual Property. CBAI will permit representatives of Kona to
inspect CBAI’s operations and products that are connected to the permitted uses
upon reasonable advance notice to confirm compliance with this section.
          2.6 Ownership of Developments. Improvements and modifications to Kona
Intellectual Property created by either party during the term of this Agreement
shall, from the time of conception or development, be the property of Kona. CBAI
hereby assigns, and agrees to take all actions necessary, as reasonably
requested by Kona, to assign all such improvements and modifications.
Improvements and modifications to Kona Intellectual Property do not include
those portions of advertising or promotional materials that relate to other malt
beverage products manufactured or distributed by CBAI.
          2.7 Representations and Warranties. Kona represents and warrants that:
(a) it has the right to license Kona Intellectual Property to CBAI as provided
under this Agreement; (b) the license of Kona Intellectual Property and
distribution rights under this Agreement do not conflict with any agreement,
judgment, or other obligation of Kona; and (c) CBAI’s use of Kona Intellectual
Property in accordance with this Agreement will not violate the rights of any
third person.
     3. Distribution and Marketing.
          3.1 Kona grants to CBAI: (a) the exclusive right to market and
distribute the Products in the Territory; and (b) the non-exclusive right to
manufacture, package, and sell or distribute Kona Merchandise in the Territory.
CBAI may delegate any of its obligations under this Agreement to ABI.
          3.2 CBAI will exercise its commercially reasonable efforts to market
and distribute (either directly or indirectly through any affiliate) the
Products in the Territory through ABI distributors pursuant to the ABI
Distributor Agreement.
          3.3 CBAI agrees that it will not distribute, either directly or
indirectly through any affiliate: (i) any malt beverage products manufactured by
any brewer, other than Kona, that is headquartered in the state of Hawaii; or
(ii) any brand of malt beverage products, other than the Products, for which
more than 50% of the brand’s aggregate annual sales volume, by volume, is in the
state of Hawaii.
     4. Exclusivity. Except as expressly set forth to the contrary in this
Agreement, during the term of this Agreement, CBAI is the exclusive distributor
of Product in the Territory, with the exception of: (i) sale of Product brewed
at a brewpub owned by Kona or an affiliate of Kona (but not at a brewpub owned
or operated by a franchisee of any Kona affiliate) by such brewpub for on-site
consumption; (ii) sale of Product at a restaurant owned or operated by Kona or
an affiliate of Kona (but not at a restaurant owned or operated by a franchisee
of any Kona affiliate) for on-site consumption; (iii) retail sales of kegs or
growlers at a brewery, brewpub, or restaurant owned or operated by Kona or an
affiliate of Kona (but not at a brewery, brewpub, or restaurant owned or
operated by a franchisee of any Kona affiliate); and (iv) sale or distribution
of Product by Kona or an affiliate of Kona for use in beer competitions or
festivals, excluding sale or distribution of Product that is sold or re-sold to
consumers at any such competition or festival.

 



--------------------------------------------------------------------------------



 



     5. Expansion of Products. Upon notice by Kona to CBAI, the “Products” shall
include any other existing or new beverages developed by Kona (“New Products”).
All New Products must comply with each of the following:
          5.1 The New Product must be a beer or ale beverage product; and
          5.2 The New Product must be of a quality that is satisfactory to CBAI
together with ABI in its reasonable discretion; provided, however, that the
quality will be deemed satisfactory unless such quality is substantially
inferior to the Products then existing under this Agreement.
     6. Sale of Kona Merchandise. CBAI may only sell Kona Merchandise in
connection with the advertising and sale of Products, including, without
limitation, sale of Kona Merchandise to pubs, taverns, restaurants, and other
establishments where the Product is consumed on the premises; provided, however,
that if Kona notifies CBAI in writing that a particular retail outlet sells more
than $1,000 in Kona Merchandise in a calendar year, then within 30 days of
CBAI’s receipt of such notice, CBAI must use commercially reasonable efforts to
permit Kona to sell Kona Merchandise to such retailer or to the distributor that
resells Kona Merchandise to such retailer.
     7. Minimum Purchase Obligations.
          7.1 Each calendar year (each, a “Measurement Year”), CBAI will
purchase from Kona at least an amount of Product equal to: (i) 70 percent of the
number of PCEs of Product distributed by CBAI in the Territory during the
calendar year prior to the Measurement Year; minus (ii) the number of PCEs of
Product manufactured and distributed by CBAI during the Measurement Year for
distribution in the Territory pursuant to one or more license brewing
arrangements with Kona (the “Minimum Purchase Obligation”).
          7.2 If CBAI does not purchase the Minimum Purchase Obligation, then
CBAI must pay Kona $1.00 per PCE for the number of PCEs by which actual
purchases during the Measurement Year fell short of the Minimum Purchase
Obligation. The first test of the Minimum Purchase Obligation will be conducted
in January of 2010, for the 2009 Measurement Year.
          7.3 If a period for which the Minimum Purchase Obligation is
calculated is less than a full calendar year, then the Minimum Purchase
Obligation for such period shall be prorated based on the number of days in such
period relative to the number of days in such calendar year.
     8. Purchase Price.
          8.1 The initial purchase prices for Products manufactured by Kona
(directly, or indirectly through contract brewing arrangements) are set forth on
Exhibit B. On or before November 1, 2009, and each November 1st thereafter, Kona
will provide CBAI with any proposed changes to the Product prices for the
following year. If Kona and CBAI cannot agree on the following year’s purchase
price of any Product prior to December 31st of a given year, or within 30 days
of any other proposed price change, then, effective 6 months after the deadline
for agreement, Kona may elect not to manufacture such Product or CBAI may elect
not to distribute such Product; provided, however, that during the six-month
wind-down period for such Product

 



--------------------------------------------------------------------------------



 



the purchase price for such Product will be the purchase price for such Product
on the deadline for agreement. CBAI must pay the purchase price within 30 days
following delivery of Products. Intra-year price changes may be effected by
amendment to this Agreement or a supplemental price schedule executed by CBAI
and Kona. No purchase price is payable by CBAI to Kona for Products manufactured
by CBAI pursuant to any license brewing arrangement with Kona.
          8.2 The parties agree to reopen price negotiations upon 30 days’
written notice from Kona to CBAI that the current price does not cover Kona’s
actual cost of the Products (for example, due to increases in raw material
costs, packaging costs, component costs, facility use fees, other operating
expenses, and general administrative expenses). CBAI agrees to engage in good
faith negotiations to increase the price to be paid under this Agreement to not
less than Kona’s actual cost and to implement the new price within 45 days of
the written notice from Kona to CBAI to reopen negotiations. CBAI is not
required to approve a price increase if the proposed increase is not based on
factors that generally affect the malt beverage industry.
     9. Compliance with Law. Kona and CBAI agree to comply with all applicable
rules and regulations of the U.S. Department of the Treasury Alcohol and Tobacco
Tax and Trade Bureau (“TTB”) and any other regulatory agency that has
jurisdiction over the Products. The parties agree to cooperate with each other
to provide and retain any regulatory, taxation, or other reports or information
required by the TTB or any other regulatory agency.
     10. Confidentiality.
          10.1 No Disclosure. Each party (a “Receiving Party”) agrees that,
except as required by any federal or local governmental agency (including,
without limitation, the SEC and the TTB), during and after the term of this
Agreement neither the Receiving Party, nor any person, firm, corporation or
other entity affiliated with, owned in whole or in part by, employed by or
otherwise connected with the Receiving Party, will directly or indirectly,
without the express written consent of the other party (the “Disclosing Party”),
divulge, use, sell, exchange, furnish, give away, or transfer in any way any
Confidential Information of the Disclosing Party; provided, however, that a
Receiving party may disclosure Confidential Information to its professional
advisors in connection with the provision of professional services that
reasonably call for such disclosure.
          10.2 Compelled Disclosure. If the Receiving Party is served with any
form of process purporting to require it to disclose any Confidential
Information to any third party, the Receiving Party will immediately notify the
Disclosing Party who will, in addition to the Receiving Party efforts, if any,
have the right to seek to quash such process. The Receiving Party will cooperate
with the Disclosing Party in all efforts to quash such process or otherwise to
limit the scope of any required disclosure. In the event that the disclosure of
any Confidential Information is compelled, the Receiving Party will seek an
appropriate protective order from the court to limit access to such information.
          10.3 Confidential Information Defined. The term “Confidential
Information” includes, without limitation: (i) information provided to the
Receiving Party by the Disclosing Party that the Disclosing Party has designated
as confidential; (ii) this Agreement (and all amendments thereto) and all of its
terms and conditions and any invoices issued hereunder; (iii) any and all
nonpublic information regarding the existing or proposed business, products, or

 



--------------------------------------------------------------------------------



 



facilities of the Disclosing Party or any of its business partners, including,
without limitation, all financial information, financial projections, business
plans, product development data, manufacturing data, distribution or pricing
data, customer and supplier information, and recipes; and (iv) and all
information, whether or not in written form and whether or not designated as
confidential, that the Receiving Party knows is treated as confidential by the
Disclosing Party, provided, however, that Confidential Information does not
include: (y) information obtained independently or from third-party sources
without the acquiring party’s knowledge that the source has violated any
fiduciary or other duty not to disclose such information; or (z) information
that becomes generally available to the public through no fault of the Receiving
Party. Confidential Information includes, without limitation, all Product
recipes and all Product pricing data.
          10.4 Destruction/Return of Information. Upon the expiration or
termination of this Agreement or upon the Disclosing Party’s request, the
Receiving Party must return all Confidential Information to the Disclosing Party
or at the Disclosing Party’s option, destroy all Confidential Information;
provided, however, that the Receiving Party may keep Confidential Information in
its records consistent with applicable law and its then-applicable record
retention and file management policies.
     11. Indemnification.
          (a) CBAI. CBAI agrees to indemnify, defend, and hold Kona harmless on
account of any legal action or claim brought against Kona by a third party to
the extent arising out of CBAI’s negligence or willful misconduct; provided,
however, that CBAI has no indemnification obligation under this section to the
extent that any such legal action or claim brought against Kona arises out of
Kona’s negligence or willful misconduct.
          (b) Kona. Kona agrees to indemnify, defend, and hold CBAI harmless on
account of any legal action or claim brought against CBAI by a third party to
the extent arising out of Kona’s negligence or willful misconduct; provided,
however, that Kona has no indemnification obligation under this section to the
extent that any such legal action or claim brought against CBAI arises out of
CBAI’s negligence or willful misconduct.
          (c) Indemnification Procedures. With respect to claims made by third
parties, if any party that is entitled to indemnification hereunder (an
“Indemnitee”) is threatened with any claim, or any claim is presented to or any
action or proceeding commenced against the Indemnitee, which may give rise to
the right of indemnification hereunder, the Indemnitee will give prompt written
notice thereof to the other party obligated to indemnify the Indemnitee
hereunder (the “Indemnitor”). The Indemnitor, by delivery of written notice to
the Indemnitee within 20 days of receipt of notice of a claim for
indemnification from the Indemnitee, may elect to assume the defense of any such
third party claim at the Indemnitor’s expense. If the Indemnitor assumes the
defense, it shall have the right to settle an indemnifiable matter without the
consent of the Indemnitee unless the settlement would have a material adverse
effect on the Indemnitee. If the Indemnitor does not timely elect to defend an
indemnifiable matter, the Indemnitee shall have the exclusive right to
prosecute, defend, compromise, settle, or pay any claim, without prejudice to
the right of the Indemnitee to recover any and all losses and reasonable
expenses incurred (including attorneys’ fees and costs, however incurred
including in any bankruptcy proceeding, at trial, on appeal, and on any petition
for review). The Indemnitee shall permit the Indemnitor reasonable access to the
books and records of the Indemnitee and

 



--------------------------------------------------------------------------------



 



shall otherwise cooperate with the Indemnitor in connection with any matter or
claim of indemnification.
     12. Insurance. At all times while any Product is being offered for sale,
each party must maintain general liability insurance policies issued by an
insurer with a minimum Best’s Financial Strength Rating of “A-”, with both
“products” and “contractual” coverage of $1,000,000 per occurrence and an
additional $2,000,000 in excess liability coverage. Each party must cause its
commercial general liability insurer to name the other party as an additional
insured. Upon request, each party must furnish the other party with an insurance
certificate and copies of relevant policies, declarations, and endorsements
evidencing that the required insurance is in force.
     13. Warranties; Limitation of Liability.
          13.1 Warranty of Authority. Each of the parties hereto warrants and
represents to the other party that: (a) it has the full right, power and
authority to enter into this Agreement and to carry out its obligations
hereunder; and (b) that it has no obligations to any other party that are
inconsistent with its obligations under this Agreement.
          13.2 Limitation of Liability. Except with respect to, and to the
extent of, damages arising out of the negligence or willful misconduct of a
party to this Agreement, and except with respect to violations of the
confidentiality provisions of this Agreement, in no event is either party to
this Agreement to be liable for special, incidental, or consequential damages or
lost revenues or profits, except to the extent that the damages arise out of or
are related to an occurrence that is covered by any insurance policy maintained
by the party from whom damages are sought or which that party was obligated to
maintain under this Agreement.
     14. Termination.
          14.1 Term. The term of this Agreement commences on the date first set
forth above and continue until December 31, 2018 (the “Initial Term”). Following
the Initial Term, this Agreement shall renew automatically for an additional
10-year period, unless either party provides written notice to the other party
on or prior to December 31, 2018 that this Agreement shall not be renewed.
          14.2 Termination by Either Party. Either party may terminate this
Agreement upon 180 days’ written notice given to the other party following the
occurrence of any of the following events:
                    14.2.1 The other party fails to timely make any payment
required under this Agreement for a period of 30 days following written notice
thereof by the nonbreaching party.
                    14.2.2 The other party is given notice of a breach more than
two times in any twelve month period (regardless of whether such breach is
cured).
                    14.2.3 The other party becomes the subject of insolvency or
bankruptcy proceedings, ceases doing business, makes an assignment of assets for
the benefit of creditors, dissolves, or has a trustee appointed for all or a
substantial portion of such party’s assets.

 



--------------------------------------------------------------------------------



 



               14.2.4 Any government authority invalidates any material portion
of this Agreement.
               14.2.5 Either party finds that complying with any law or
regulation relating to fulfilling its obligations under this Agreement would be
commercially unreasonable and failure to comply with the law or regulation would
subject such party or any of its personnel to a monetary or criminal penalty.
          14.3 Termination by CBAI. CBAI may terminate or suspend its
obligations under this Agreement upon notice to Kona if: (a) the ABI Distributor
Agreement expires or is terminated for any reason; or (b) ABI refuses or fails
to distribute the Products for any reason. Kona may terminate this Agreement
upon 20 days’ written notice sent to CBAI within 30 days following the
occurrence of an event described in clause (a) or (b) of the preceding sentence
if CBAI fails to: (i) promptly following the occurrence of such event take
commercially reasonable steps to replace the distribution of the Product in the
Territory; (ii) within 90 days following the occurrence of such event have
distribution for the Product in 50 percent of the states then in the Territory;
and (iii) within 180 days following the occurrence of such event have
distribution for the Product in 90 percent of the states then in the Territory.
          14.4 Survival of Rights and Obligations. Termination of this Agreement
shall not prejudice any rights of either party hereto against the other which
may have accrued up to the date of termination. In addition, all covenants
respecting indemnification, governing law, attorney fees, arbitration,
confidentiality, warranties, termination, and continuing liability for amounts
payable hereunder shall survive the termination of this Agreement as expressly
set forth elsewhere herein.
     15. Notices. Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made: (i) upon delivery, if delivered by hand and addressed to the party for
whom intended at the address listed below; (ii) ten days after deposit in the
mails, if sent certified or registered air mail (if available) with return
receipt requested, or five days after deposit if deposited for delivery with a
reputable courier service, and in each case addressed to the party for whom
intended at the address listed below (i) or (iii) upon completion of
transmission, if sent by facsimile transmission to the party for whom intended
at the fax number listed below, provided that a copy of the facsimile
transmission is promptly deposited for delivery by one of the methods listed in
(i) or (ii) above:

         
 
  If to Kona, to:    
 
      Kona Brewery, LLC
75-5629 Kuakini Highway
Kailua Kona, Hawaii 96740
Attn: Mattson Davis
Fax: (808) 334-1884
 
       
 
  If to CBAI, to:    
 
      Craft Brewers Alliance, Inc.
929 N. Russell
Portland, Oregon 97227

 



--------------------------------------------------------------------------------



 



         
 
      Attn: Terry Michaelson
Fax: (503) 281-1496

     Any party may change its address or fax number for the purposes of this
section by written notice to the other parties at least ten days prior to the
effective date of such change.
     16. Miscellaneous.
          16.1 Assignment; Sublicense. Except as set forth herein, neither party
shall have the right to assign, encumber, or otherwise transfer its rights and
obligations under this Agreement except with the prior written consent of the
other party. Any prohibited assignment or transfer is voidable in the sole
discretion of the non-assigning party.
          16.2 Entire Agreement. THIS AGREEMENT, INCLUDING ALL ATTACHMENTS
HERETO, CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS AGREEMENTS BY AND BETWEEN THE
PARTIES AS WELL AS ALL PROPOSALS, ORAL OR WRITTEN, AND ALL NEGOTIATIONS,
CONVERSATIONS, OR DISCUSSIONS HERETOFORE HAD BETWEEN THE PARTIES RELATED TO THIS
AGREEMENT.
          16.3 Amendment. This Agreement shall not be deemed or construed to be
modified, amended, rescinded, canceled, or waived, in whole or in part, except
by written amendment signed by the parties hereto.
          16.4 Severability. In the event that any of the terms of this
Agreement are in conflict with any rule of law or statutory provision or are
otherwise unenforceable under the laws or regulations of any government or
subdivision thereof, such terms shall be deemed stricken from this Agreement,
but such invalidity or unenforceability shall not invalidate any of the other
terms of this Agreement and this Agreement shall continue in force, unless the
invalidity or unenforceability of any such provisions hereof does substantial
harm to, or where the invalid or unenforceable provisions comprise an integral
part of, or are otherwise inseparable from, the remainder of this Agreement.
          16.5 Consent. Unless otherwise expressly stated in this Agreement, if
any action is conditioned upon the consent of either party: (a) such consent may
not be unreasonably withheld, delayed, or conditioned; and (b) consent shall be
deemed granted unless the consenting party notifies the other party in writing
of the reasons why such consent is not granted within 15 days following receipt
of the written request for consent.
          16.6 Counterparts. This Agreement may be executed in two or more
counterparts, and each such counterpart shall be deemed an original hereof.
          16.7 Waiver. No failure by either party to take any action or assert
any right hereunder shall be deemed to be a waiver of such right in the event of
the continuation or repetition of the circumstances giving rise to such right.
          16.8 Attorney Fees. In the event of a default under this Agreement,
the defaulting party shall reimburse the non-defaulting party for all costs and
expenses reasonably incurred by the non-defaulting party in connection with the
default, including, without limitation, attorneys’

 



--------------------------------------------------------------------------------



 



fees and costs (however incurred, including in any bankruptcy proceeding, at
trial, on appeal, and on any petition for review). An event of “default” is a
breach by either party of this Agreement that is not cured within an applicable
cure period. Additionally, in the event any suit or action is brought to enforce
or interpret any of the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party all reasonable attorneys’ fees and
costs (however incurred, including in any bankruptcy proceeding, at trial, on
appeal, and on any petition for review), together with such other expenses,
costs, and disbursements as may be allowed by law.
          16.9 Force Majeure. Neither party shall be liable for any delay or
default in performing its obligations if such default or delay is caused by any
event beyond the reasonable control of such party, including, but not limited
to, acts of nature, terrorism, war, or insurrection, civil commotion,
destruction of production facilities or materials by earthquake, fire, storm, or
flood, labor disturbances or strikes, epidemic, materials shortages, equipment
malfunction, failure of ABI distributors, or other similar event. The party
suffering such cause shall immediately notify the other party of the cause and
the expected duration of such cause. If either party’s performance is delayed by
more than 90 days pursuant to this section, the other party may immediately
terminate this Agreement by written notice given before the affected party
resumes performance.
          16.10 Governing Law. This Agreement shall be governed by the laws of
the State of Oregon, without regards to the principles of conflicts of laws
thereof.
          16.11 Arbitration. Any claim or dispute arising out of, or related to,
this Agreement will be subject to arbitration which, unless Widmer and Kona
agree otherwise in writing, will be in accordance with the rules of the
Arbitration Service of Portland, Inc. as such rules are in effect at the time
such claim or dispute is submitted to arbitration. Any demand for arbitration
must be filed in writing with the other party to this Agreement and with the
Arbitration Service of Portland, Inc. The exclusive venue of any hearing on the
merits of a dispute is Multnomah County, Oregon. Any demand for arbitration must
be delivered in writing to the other party within a reasonable time after the
claim or dispute has arisen; provided, however, that in no event may such demand
be made after the date when institution of legal or equitable proceedings based
on such claim or dispute would be barred by the applicable statute of
limitations. The foregoing agreement to arbitrate is specifically enforceable in
accordance with applicable law in any court having adequate jurisdiction. The
award rendered by the arbitrator will be final, and judgment may be entered upon
such award in accordance with applicable law in any court having adequate
jurisdiction. The parties may endeavor to resolve disputes by mediation at any
time and as they may agree, provided, however, that resolution of disputes by
mediation is not be required prior to resolution of disputes by arbitration.

 



--------------------------------------------------------------------------------



 



     The duly authorized representatives of the undersigned parties have
executed and delivered this Amended and Restated Continental Distribution and
Licensing Agreement as of the Effective Date.

                  CRAFT BREWERS ALLIANCE, INC.
  KONA BREWERY, LLC
    By:   /s/ Mark Moreland      By:   /s/ Mattson Davis         Mark Moreland 
    Mattson Davis        Chief Financial Officer      President   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TRADEMARKS

1.   Big Wave Golden Ale; PTO Registration No. 2,929,726   2.   Fire Rock Pale
Ale; PTO Registration No. 1,927,633   3.   Kona Brewing Co.; PTO Registration
No. 2,558,430   4.   Kona Brewing Co. — Hand Crafted Ales — Kona, Hawaii and
Gecko (& Design); PTO Registration No. 2,832,046   5.   Lavaman Red Ale; PTO
Registration No. 3,340,802   6.   Liquid Aloha; PTO Registration No. 3,325,804  
7.   Longboard   8.   Longboard Lager; PTO Registration No. 2,675,807   9.  
Pint of Paradise; PTO Registration No. 3,035,373   10.   Longboard Island Lager;
PTO Registration No. 3,145,515   11.   Pint of Paradise; PTO Registration
No. 3,253,708   12.   Pipeline Porter; PTO Registration No. 3,243,413   13.  
Big Kahuna   14.   Island Hopper   15.   Wailua   16.   Wailua Wheat   17.  
Kona Brewery

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PRODUCT PRICES
Kona Pricing to CBAI — Mainland
Effective 1/1/09

                                                              2009              
              Mainland KBC Price to CBAI PDCN   Brand   Flavor   Package   Size
  Conv.   Per Unit   Per BBL
7KC19
  Kon   K-Big Kahuna   Bottle   ‘1/24/12     13.78     ***   ***
2K940
  Kon   K-Big Wave   Draft   ‘1/2     2.00     ***   ***
2K930
  Kon   K-Big Wave   Draft   ‘1/4     4.00     ***   ***
2K917
  Kon   K-Big Wave   Draft   ‘1/6     6.00     ***   ***
2KC12
  Kon   K-Big Wave   Bottle   ‘4/6/12     13.78     ***   ***
3K940
  Kon   K-Fire Rock   Draft   ‘1/2     2.00     ***   ***
3K930
  Kon   K-Fire Rock   Draft   ‘1/4     4.00     ***   ***
3K917
  Kon   K-Fire Rock   Draft   ‘1/6     6.00     ***   ***
3KC12
  Kon   K-Fire Rock   Bottle   ‘4/6/12     13.78     ***   ***
1K940
  Kon   K-Longboard   Draft   ‘1/2     2 00     ***   ***
1K930
  Kon   K-Longboard   Draft   ‘1/4     4.00     ***   ***
1K917
  Kon   K-Longboard   Draft   ‘1/6     6.00     ***   ***
1KC86
  Kon   K-Longboard   Bottle   ‘2/12/12     13.78     ***   ***
1KC12
  Kon   K-Longboard   Bottle   ‘4/6/12     13.78     ***   ***
1KC82
  Kon   K-Longboard   Bottle   ‘1/12/22     15.03     ***   ***
8K940
  Kon   K-Pipeline Porter   Draft   ‘1/2     2.00     ***   ***
8K917
  Kon   K-Pipeiine Porter   Draft   ‘1/6     6.00     ***   ***
8KC12
  Kon   K-Pipeline Porter   Bottle   ‘4/6/12     13.78     ***   ***
9K940
  Kon   K-Wailua Wheat   Draft   ‘1/2     2.00     ***   ***
9K917
  Kon   K-Wailua Wheat   Draft   ‘1/6     6.00     ***   ***
9KC12
  Kon   K-Wailua Wheat   Bottle   ‘4/6/12     13.78     ***   ***

 

***   Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.6
INITIAL PRODUCTS

      Product   Style
Big Wave Golden Ale
  Golden Ale
Longboard Lager
  Munchner-style Helles / Lager
Fire Rock Pale Ale
  American-Style Pale Ale
Duke’s Blonde Ale
  Blonde Ale
Lavaman Red Ale
  American-Style Amber / Red
Castaway IPA
  American-Style IPA
Lilikoi Wheat Ale
  American-Style Fruit Wheat Beer
Black Sand Porter
  Robust Porter
Da Grind Buzz Kona Coffee Imperial Stout
  Coffee Imperial Stout
Hiwahiwa Imperial Stout
  Imperial Stout
Hula Hefeweizen
  Bavarian-Style Weissbier
Menehune Marzen
  Marzen — Dark Lager
Old Blowhole Barleywine
  Barleywine
Summer Solstice Saison
  Belgian Summer Ale
Aloha Altbier
  Altbier
Big Island Ginger
  Ginger Small Beer
Cask-ade
  Cask Conditioned IPA
Smokin Hot Rock
  Chili pepper pale ale

 